[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Grayson, Slip Opinion No. 2020-Ohio-1419.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           Slip Opinion No. 2020-Ohio-1419
             THE STATE OF OHIO, APPELLEE, v. GRAYSON, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Grayson, Slip Opinion No. 2020-Ohio-1419.]
Appeal dismissed as having been improvidently accepted.
       (No. 2019-0777―Submitted April 8, 2020―Decided April 14, 2020.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 106578, 2019-Ohio-864.
                                    _________________
          {¶ 1} This cause is dismissed as having been improvidently accepted.
          O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, and DEWINE, JJ.,
concur.
          DONNELLY and STEWART, JJ., dissent and would order briefing.
                                    _________________
          Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Jennifer M. Meyer, Assistant Prosecuting Attorney, for appellee.
                           SUPREME COURT OF OHIO




       Mark A. Stanton, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellant, Michael Grayson.
                              _________________




                                       2